DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 Status Of Claims
This Office Action is in response to an amendment received 10/27/2022 in which Applicant lists claim 9 as being cancelled, claims 4-5, 12 and 18 as being original, claims 2-3, 6-8, 10-11, 15-17 and 19-21 as being previously presented, and claims 1, 13 and 14 as being currently amended. It is interpreted by the examiner that claims 1-8 and 10-21 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The drawings were received on 10/27/2022.  These drawings are accepted.
Response to Arguments
Applicant’s arguments, filed 10/27/2022, with respect to the rejections of record have been fully considered and are persuasive.  However, upon further consideration, a new grounds of rejection is made in view of at least Ouderkirk et al. (US 2017/0068100 A1) in view of Smith et al. (US 2019/0353943 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially leaves via the exit pupil” in claim 2 uses the relative term “substantially” which is a relative term and renders the claim indefinite.  The term “substantially leaves” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, there is no standard provided in the specification to define when the ray bundles are considered to “substantially leave via the exit pupil”. As such, the metes and bounds of the claimed limitation cannot be discerned.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 10-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al., U.S. Patent Application Publication Number 2017/0068100 A1, of record (hereafter Ouderkirk) in view of Smith et al, U.S. Patent Application Publication Number 2019/0353943 A1, of record (hereafter Smith).
Regarding claims 1 and 13, Ouderkirk discloses an imaging system (see at least figures 1, 2, 5 and 6), comprising:
a display (see at least figures 1, 2, 5 and 6, elements 130, 230, 530 and 630, as well as paragraph [0059] and claim 1);
a Polarization Folded Path (PFP) lens with associated signal path (see at least figure 1, elements 110, 114, 116, 120, 124, 126 and 140, as well as the figure 2, 5 and 6 equivalents, and claim 1); 
an exit pupil (see at least figures 1, 2, 5 and 6, elements 135, 235, 535 and 635, as well as paragraphs [0008], [0087], [0089] and claim 2); and
wherein the ray bundles in the PFP lens follow the signal path (see at least figures 1, 2, 5 and 6, elements 140, 240, 540 and 640, as well as paragraphs [0007], [0052], [0077], [0128], and claims 4 and 10).
Ouderkirk further discloses that the illumination of the display is controlled to manage the angular distribution of light leaving the display (see at least paragraphs [0007], [0059], [0077], [0128] and claim 10).
Ouderkirk does not specifically disclose a polarization-based angle filter between the display and the PFP lens that manages angular distribution of light leaving the display and that linearly polarizes the light leaving the display.
However, Smith teaches that it is well-known by those of ordinary skill in the image display arts to use angle control films with image displays (see at least figure 1, element 16, as well as paragraphs [0013] and [0033]; and figures, 2-9, elements 16, 22, 18 and 24, as well as paragraphs [0014]-[0021], [0053]-[0061]); that it is well-known by those of ordinary skill in the image display arts to use polarizers, such as linear polarizers, to control the polarization of light that may be transmitted through the angle control device (see at least figures 8A-9, elements 101, 102, 301, 302, 201, 202, 1107, 1101, as well as paragraphs [0043]-[0045], [0056], [0058]); and that it is well-known by those of ordinary skill in the image display arts to position angle control devices in various places with respect to a display, such as between a backlight unit and an LCD image panel (see at least figures 1, elements 12, 16 and 18; figure 2, elements 12, 16, 22 and 18), or after an LCD image panel (see at least figure 4, elements 18, 16, 22; figure 5, elements 24, 16, 22; figure 6, elements 18, 16, 22; figure 7, elements 18, 22; figures 8C and 8D).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Smith so that the imaging system includes a polarization-based angle filter between the display and the PFP lens, for the purpose of outputting a desired polarization state of image light and managing the angular distribution of light leaving the display (see at least the abstract and figure 12 of Smith).
Regarding claim 2, as best understood, Ouderkirk in view of Smith discloses that the light entering the PFP lens substantially leaves via the exit pupil (see at least figures 1, 2, 5 and 6, and paragraph [0091] of Ouderkirk).
Regarding claim 3, Ouderkirk in view of Smith discloses that the display has an area and wherein the exit pupil area is smaller than the area of the display (see at least figures 1, 2, 5 and 6, elements 130, 230, 530 and 630, as well as elements 135, 235, 535 and 635, wherein displays 130, 230, 530 and 630 are larger than exit pupils 135, 235, 535, 635 of Ouderkirk).
Regarding claim 4, Ouderkirk in view of Smith discloses that the display is backlit (see at least paragraph [0059] of Ouderkirk wherein the “transparent or semi-transparent” displays described are interpreted to be backlit).
Regarding claim 6, Ouderkirk in view of Smith discloses that the display is a Liquid Crystal Display (LCD) (see at least paragraph [0059] of Ouderkirk).
Regarding claim 7, Ouderkirk in view of Smith discloses that the display is an Organic Light-Emitting Diode (OLED) (see at least paragraph [0059] of Ouderkirk).
Regarding claim 10, Ouderkirk in view of Smith discloses that light leaving the display is collected into the PFP lens (see at least figures 1, 2, 5 and 6 of Ouderkirk).
Regarding claim 11, Ouderkirk in view of Smith discloses that more than 3% of light leaving the display follows the signal path through the PFP lens and leaves via the exit pupil (see at least figures 1, 2, 5 and 6, and paragraphs [0077], [0087]-[0091] of Ouderkirk).
 Regarding claim 12, Ouderkirk discloses that the angle of light entering the PFP cavity is restricted (see at least paragraphs [0007], [0077], [0128] and claim 10).
Ouderkirk does not specifically disclose that light entering the PFP cavity is restricted to a 30° cone.
However, Smith further teaches that the angle filter may control the output of light to be restricted to a 30° cone (see at least the abstract and figure 12 of Smith).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk in view of Smith to include the further teachings of Smith so that the imaging system includes an angle filter such that the angle of light entering the PFP cavity may be precisely controlled, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk), such as being restricted to a 30° cone, to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cone of light entering the PFP cavity be restricted to a 30° cone, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the cone of light entering the PFP cavity be restricted to a 30° cone, for the purpose of reducing ghost images from the PFP lens by having light which passes through the PFP cavity be close to the optical axis such that uniform retardation, transmission, and reflection characteristics may be achieved. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 14, Ouderkirk discloses an imaging system (see at least figures 1, 2, 5, 6 and 25), comprising: 
a display (see at least figures 1, 2, 5, 6 and 25, elements 130, 230, 530, 630 and 2534a, as well as paragraph [0059] and claim 1) having an angular distribution (see at least paragraphs [0007], [0052], [0059], [0077], [0128] and [0170] wherein input light may be collimated, and claim 10); 
a Polarization Folded Path (PFP) lens with associated signal path (see at least figure 1, elements 110, 114, 116, 120, 124, 126 and 140, as well as the figure 2, 5 and 6 equivalents, and claim 1, and figure 25, elements 2510a, 2530a and 2520a); and 
an exit pupil (see at least figures 1, 2, 5 and 6, elements 135, 235, 535, 635 and 2590, as well as paragraphs [0008], [0087], [0089], [0169] and claim 2); 
wherein ray bundles are collected by the PFP lens (see at least figures 1, 2, 5, 6 and 25), and
the ray bundles in the PFP lens follow the signal path (see at least figures 1, 2, 5, 6 and 25, elements 140, 240, 540, 640,  and 2556a, as well as paragraphs [0007], [0052], [0077], [0128], [0169] and claims 4 and 10).
Ouderkirk further discloses that the illumination of the display is controlled to manage the angular distribution of light leaving the display (see at least paragraphs [0007], [0059], [0077], [0128] and claim 10).
Ouderkirk does not specifically disclose a light management system that modifies an angular distribution of the display and that linearly polarizes light leaving the display, or that ray bundles leaving the light management system are substantially collected by the PFP lens.
However, Smith teaches that it is well-known by those of ordinary skill in the image display arts to use angle control films with image displays (see at least figure 1, element 16, as well as paragraphs [0013] and [0033]; and figures, 2-9, elements 16, 22, 18 and 24, as well as paragraphs [0014]-[0021], [0053]-[0061]); that it is well-known by those of ordinary skill in the image display arts to use polarizers, such as linear polarizers, to control the polarization of light that may be transmitted through the angle control device (see at least figures 8A-9, elements 101, 102, 301, 302, 201, 202, 1107, 1101, as well as paragraphs [0043]-[0045], [0056], [0058]); and that it is well-known by those of ordinary skill in the image display arts to position angle control devices in various places with respect to a display, such as between a backlight unit and an LCD image panel (see at least figures 1, elements 12, 16 and 18; figure 2, elements 12, 16, 22 and 18), or after an LCD image panel (see at least figure 4, elements 18, 16, 22; figure 5, elements 24, 16, 22; figure 6, elements 18, 16, 22; figure 7, elements 18, 22; figures 8C and 8D).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the teachings of Smith so that the imaging system includes an angle filter placed between the display and the PFP lens and acting as a light management system that modifies an angular distribution  and polarization of the display light such that the angle and polarization of light entering the PFP cavity may be precisely controlled, for the purpose of ensuring that substantially any chief light ray that passes from the display to the exit pupil is incident on the PFP with a desired incident angle (para. [0007] of Ouderkirk) to achieve desirable uniform transmission and reflection characteristics inside the PFP lens so that there is a more uniform contrast and fewer ghost artifacts; and for outputting a desired linear polarization state of image light and managing the angular distribution of light leaving the display (see at least the abstract and figure 12 of Smith).
Regarding claim 15, Ouderkirk in view of Smith discloses that the light entering the PFP lens leaves via the exit pupil (see at least figures 1, 2, 5, 6 and 25, and paragraph [0091] of Ouderkirk).
Regarding claim 16, Ouderkirk in view of Smith discloses that the display has an area and wherein the exit pupil area is smaller than the area of the display (see at least figures 1, 2, 5, 6 and 25, elements 130, 230, 530, 630 and 2534a, as well as elements 135, 235, 535, 635 and 2590, wherein displays 130, 230, 530, 630 and 2534a are larger than exit pupils 135, 235, 535, 635, 2590 of Ouderkirk).
Regarding claim 17, Ouderkirk in view of Smith discloses that the display is backlit (see at least paragraph [0059] of Ouderkirk wherein the “transparent or semi-transparent” displays described are interpreted to be backlit).
Regarding claim 19, Ouderkirk in view of Smith discloses that the display is a Liquid Crystal Display (LCD) (see at least paragraph [0059] of Ouderkirk).
Regarding claim 20, Ouderkirk in view of Smith discloses that the display is an Organic Light-Emitting Diode (OLED) (see at least paragraph [0059] of Ouderkirk).

Claims 5, 8, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk et al., U.S. Patent Application Publication Number 2017/0068100 A1, of record (hereafter Ouderkirk) in view of Smith et al, U.S. Patent Application Publication Number 2019/0353943 A1, of record (hereafter Smith) as applied to claims 1 and 14 above, and further in view of Khan et al., U.S. Patent Application Publication Number 2018/0039052 A1, of record (hereafter Khan).
Regarding claims 5, 8, 18 and 21, Ouderkirk does not specifically disclose that the display is frontlit, or that the display is a Microscopic Light-Emitting Diode (MicroLED).
However, Smith further teaches that a micro light-emitting diode type display is known to be used in the display arts (see at least paragraph [0049] of Smith).
Additionally, Khan teaches an imaging system for a head-mounted display, for which the use of frontlit, backlit, and microdisplays are known to be used (see at least paragraphs [0003], [0006] and [0026] of Khan). Further, Khan teaches that it is desirable to have light rays in the system be incident on the quarter waveplates of the system at an angle close to normal incidence for the purpose of having more uniform retardation across the lens element to achieve a more uniform contrast and have fewer ghost artifacts (para. [0048]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the imaging system of Ouderkirk to include the further teachings of Smith, and the teachings of Khan so that the LCD or OLED displays of Ouderkirk may be frontlit, backlit and/or microLED displays, for the purpose of substituting one known type of display for another known type of display to satisfy an intended use of the display and while having predictable results and a reasonable expectation of success.

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Pham et al., US 2015/0293272 A1, discloses using a viewing angle restricting film on a front side of a display (fig. 8, “LCD Panel”, “Front Film”, para. [0083]); and
Takeda et al., US 2006/0238867 A1, discloses a polarization based angle controlling brightness enhancing film for use with displays, and wherein output light may be controlled to be linearly polarized (figs. 1-6, 10, 12, 14, 16, element A; and figures 2-3, element B, para [0071]; figure 4, elements B, C, para [0107]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/11/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872